 

 

AO 106 (Rev. 04/10) Application for a Search Warrant

UNITED STATES DISTRICT COURT

for the
Eastern District of Wisconsin

In the Matter of the Search of:

lnformation associated with email account
practical_75@hotmail.com that is stored at premises
controlled by Microsoft Corporation.

13_1\/1_123 (DEJ)

 

V\_/\./VV\/

APPLICATION FOR A SEARCH WARRANT

I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under penalty of
perjury that l have reason to believe that on the following person or property:

See Attachment A

located in the Eastern District of Wisconsin, there is now concealed:

See Attachment B

The basis for the Search under Fed. R. Crim P. 4l(c) is:
le evidence of a crime;
l:l contraband, fruits of crirne, or other items illegally possessed;
[l property designed for use, intended for use, or used in committing a crime;
ij a person to be arrested or a person who is unlawfully restrained

The search is related to violations of: Title 18, United States Code, Section 2339B(a)(l).

The application is based on these facts: See attached affidavit

|:l Delayed notice of days (give exact ending date if more than 30 days: ) is requested
under l8 U.S.C. § 3 103 a, the basis of which is set forth on the attached sheet.

 

Appll`cant ’s signature

_FBI Special Agent Scott Mahloch
Printed Name and Title

Sworn to before me and signed in my presence:

Date: D‘\AD& ali 'l/OL)?

     

,¢»¢'/

\J@g¢ ’a-s¢`g) iur€’/ \

 

City and State: Milwaukee, Wisconsin Hon. David E. J on bs , U.S. Magistrate Judge
Prinled Nanze and Title

Case 2:18-mj-00123-DE.] Filed 11/01/18 Page 1 of 30 Document 1

 

 

 

 

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF WISCONSIN

IN THE MATTER oF THE sEARCH oF
iNFoRMATIoN AssoCIATED WITH v

EMAIL ACCoUNT

PRACTICAL_75@H0TMAIL.COM THAT ease NO_ / 5 ‘ m ` / 3 3 { />EF>
is sToRED AT PREMISES CoNTRoLLED

BY MicRosoFT CoRPoRATIoN

 

AFFIDAVIT IN SUPPORT OF SEARCH WARRANT

l, Scott l\/lahloch being duly sworn, hereby depose and'state the following:
INTRODUCTION

l. l make this affidavit in support of an application for a search warrant for information
associated with email account practical_75@hotmail.com (the ACCOUNT) that is stored at the
premises controlled by l\/licrosoft Corporation (l\/licrosoft), an email provider headquartered at
1065 La Avenida, Building 4, l\/lountain View, California (CA) 94043. The information to be
searched is described in the following paragraphs and in Attachment A. This affidavit is made in
support of an application for a search warrant under 18 U.S.C. §§ 2703(a), 2703(b)(l)(A) and
2703(c)(l)(A) to require l\/licrosoft to disclose to the government copies of the information
(including the content of communications) further described in Section l of Attachment B. Upon
receipt of the information described in Section l of Attachment B, government-authorized

persons will review that information to locate the items described in Attachment B.

2. l am a Special Agent (SA) with the Federal Bureau of Investigation (FBI), and have been
so employed since April 2009. l am currently assigned to the Joint Terrorism Tasl< Force at the

Milwauke'e Field Office, where l conduct a variety of investigations in the area of

1
Case 2:18-mj-00123-DE.] Filed 11/01/1'8 Page 2 01°30v Document 1

 

counterterrorism in the performance of my duties. l have investigated and assisted in the
investigation of matters involving violations of federal law related to domestic terrorism,
international terrorism, weapons of mass destruction, the distribution of bomb-making materials,
and material support, including in the preparation and service of criminal complaints and search
and arrest warrants. l have conferred with colleagues who have received specialized training
from the FBI in investigating crimes related to explosives, biological weap.ons, and weapons of

mass destruction f

3. . The statements contained in this affidavit are based in part on my personal knowledge, as
' well as on information provided to me by other law enforcement officers and civilians. This
affidavit .is being submitted for the limited purpose of securing the requested search warrant, and

1 have not included each and every fact known to me concerning this investigation

4. Based on facts set forth in this affidavit, l submit there is probable cause to believe that
WAHEBA ISSA DAIS has attempted to provide material support to a foreign terrorist
organization in violation of Title 18? United States Code, Section 2339B(a)(l).-DAIS is also
known by an alias referred to here as “HE.” On June 13, 2018, DAIS was charged by criminal
complaint with attempting to provide material support or resources to ISIS, in violation of 18
U.S.C. § 2339B(a)(1). On lune 26, 2018, DAIS Was indicted on two counts of this same crime. 1
submit there is also probable cause to search the subject DEVICES for evidence, fruits, and

instrumentalities of this crime.

JURISDICTION
5. ` This Court has jurisdiction to issue the requested warrant because it is “a court of

competent jurisdiction” as defined by 18 U.S.C. § 2711. 18 U.S.C. §§ 2703(a), (b)(l)(A), &

2
Case 2:18-mj-00123-DE.] Filed 11/01/18 Page 3 of 30 Document 1

 

 

(c)(l)(A). Specifically,- the Court is “a district court of the United States . . . that has jurisdiction

over the offense being investigated.” 18 U.S.C. § 2711(3)(A)(i).
STATUTORY AUTHORITY

6. This investigation concerns alleged violations of 18 U.S.C. § 233913, relating to
attempting to provide material support and resources to an FTO. Elements of the offense are the
following: The defendant knowingly attempted to provide material support or resources to a
designated FTO; the defendant knew that the organization was a designated foreign terrorist
organization, that the organization had engaged in or was engaging in terrorist activity or

terrorism; and one of the five jurisdictional requirements is satisfied.
THE ISLAMIC STATE OF IRAO AND AL-SHAM

7. On or about October 15 , 2004, the United States Secretary of State designated Al-Qaeda
in lraq (AQI), then known as Jam’at al Tawhid wa’al-Jihad, as a Foreign Terrorist Organization
(FTO) Under Section 219 of the lmmigration and Nationality Act and Specifically Designated
Global Terrorist under section l(b) of EXecutive Grder 13224.

8. On or about May 15, 2015, the Secretary of State amended the designation of AQI as an
FTO under Section 219 of the Immigration and Nationality Act and Specifically Designated
Global Terrorist under section 1(b) of EXecutive Order 18224 to add the alias lslamic State of
lraq and the Levant (lSlL) as its primary name. The Secretary also added the following aliases to
the FTO listing: The lslamic State of lraq and al~Sham (lSIS_whi_ch is how the FTO will be
referenced herein), The lslamic State of lraq and Syria (lSlS), ad-Dawla al’lslamiyya fi al-‘lraq

wa-sh~Sham, Daesh, Dawla al lslamiya, and Al-Furqan Establishment for Media Production. On

3
Case 2:18-mj-00123-DE.] Filed 11/01/18 Page 4 of 30 Document 1

 

September 21, 2015 , the Secretary added the following aliases to the FTO listing: lslamic State,

lSlL, and lSlS. To date,l lSIS remains a designated FTO.

BACKGROUND OF INVESTIGATION AND FACTS ESTABLISHING PROBABLE
CAUSE

8. The FBI Joint Terrorism Task Force has been investigating WAHEBA ISSA DAIS
(DAIS) as a suspect involved in the provision of material support to ISIS, in violation of 18
U.S.C. § 233913. The investigation has revealed that DAIS, through the use of multiple social
media accounts that she has hacked and taken over from unwitting victims and private social
media platforms, promotes ISIS ideology, recruits adherents to ISIS, advocates that her followers
conduct attacks in the name of ISlS, collects information on how to make explosives and
biological weapons and on how to conduct terrorist attacks, and distributes that information to
individuals so they can conduct attacks on behalf of lSlS. F or instance, DAIS used one of her
pro-ISIS Facebook accounts (an account she hacked and took over from an unwitting victim) to
direct an individual, whom she believed to be an ISIS supporter planning to conduct an attack in
the name of lSlS, to her password-protected social media channel to find instructions on how to
make Ricin and then Suggested the individual introduce the Ricin to a government post or water
reservoirs.

9. According to information provided by the Department of Homeland Security, DAIS was
born on or about August 22, 1972, in lerusalem, lsrael, and was allowed to enter the United
States without a passport arriving in Chicago, lllinois (via Paris, France), in approximately
Novernber 1992 because of her marriage to a U.S. Citizen (her husband filed for divorce in
2003). On DAIS’s visa application, she indicated she intended to stay in the United States

permanently as a housewife; that she was from Jerusalem; and that she could speak, read, and

4
Case 2:18-mj-00123-DE.] Filed 11/01/18 Page,B of 30 Documentl

 

 

write in English and Arabic. DAIS is now a Lawful Permanent Resident of the United States and
lives in Cudahy, Wisconsin, with five of her children, including three minors.

10. . The FBl’s investigation indicates that DAIS uses multiple Facebook, Twitter, identified
social media, and email accounts that contain pro~lSlS statements and information on how to
make biological weapons, explosives, and explosive vests. As explained in more detail below,
information provided by Facebook pursuant to 18 U.S.C. § 2702 in approximately January 2018
revealed that a Facebook user with an identified screen name (referred here to as HE) and User
Identification number (UID) ending in 1813 appeared to be a Wisconsin-based user posting
detailed instructions on how to make explosive vest bombs in support of ISIS. This Facebook
user also appeared to be engaged in detailed question and answer sessions discussing substances
used to make bombs. As also discussed more fully below, FBI investigation has determined this
user was DAIS. Further investigation has revealed that DAIS has used multiple social media f
platforms to pledge allegiance to ISIS, promote lSlS’s terrorist agenda, communicate with ISIS
members overseas, facilitate and encourage recruitment and attack planning for lSlS, and
distribute instructions on explosives and biological weapons to self-proclaimed ISIS members
and to people she believed to be planning to conduct attacks on behalf of ISIS. The investigation
has revealed that DAIS hacks Facebook accounts, taking them over from unwitting victims and
changing the profile picture, friends list, and display narne.v FBI investigation has identified the
following Facebook accounts'a`s being used by DAIS to attempt to provide material support to
ISIS, distribute information on bomb-making and recipes forRicin, and facilitate attacks: UID
ending in 1813, UID ending in 4063, UID ending in 2942, and UlD ending in 6059'. These four
accounts are not an exhaustive list of all the accounts DAIS has hacked and taken over as her

OWl'l.

5
Case 2:18-mj-00123-DE.] Filed 11/01/18 Page 6 of 30 Document 1

 

 

ll. Based on the FBI investigation, 1 believe that DAIS, who has pledged her allegiance to
ISIS, is actively promoting ISIS propaganda through social media channels in an attempt to
radicalize and recruit ISIS members and to encourage IS`IS supporters to conduct terrorist
attacks. l further believe that DAIS has helped facilitate planning for attacks in the United States
on behalf of ISIS and overseas by providing instructions on how to make explosives, biological
weapons, and suicide vests, and providing detailed instruction to people interested in attacks and
attack planning DAlS has also expressed a personal desire to travel overseas in support of ISIS.
DAIS’S HACKING OF VICTIM FACEBOOK ACCOUNTS

_ 12. Open source searches and information provided by Facebook pursuant to 18 U.S.C. § 2702
indicate that DAIS and the individuals who are communicating with DAIS on Facebook are using
hacked Facebook accounts as a way to avoid law enforcement detection of their communications
When DAIS takes over a Facebook account, she changes the display name to a variant of HE
(written in English and/or Arabic) and changes the profile picture. The profile picture used by
DAIS on these hacked Facebook accounts Was taken by a professional photographer and is of a
young girl wearing a blue dress. The photograph was taken as part of a series-documenting Yazidi,
a minority population in northern lraq, fleeing their hometown to escape violence caused by the
lslamic State militants. This photograph can be found on the intemet.

13. On or about January ll, 2018, an FBl confidential source (Source zliil)l reported that DAIS
is unemployed and has her lslamic husband (which means married by their religion and not law)

pay the bills. Source #1 described DAIS as constantly on social media promoting lSlS and using

 

1 Source #1 was opened in approximately January 2018. Some of his/her reporting has been
corroborated, he/she has direct access through a sub~source, and he/ she is considered reliable. To
date, Source #1 has not been paid and is motivated by not Wanting to lose his/her ability to obtain
a Top Secret clearance for employment due to his/her association with the subject Source #1

was applying for a position that required a TS clearance

6 t
Case 2:18-mj-00123-DE.] Filed 11/01/18 Page 7 of 30 Document 1

 

an identified social media application to talk to “shady people” in the l\/liddle East on a regular
basis. Source #1 reported that DAIS uses accounts on Twitter and Facebook, but they are always
being shut down due to her posting pro~ISlS propaganda According to Source #1, DAIS also has
numerous “throw away” e-mail addresses to create all these accounts Source #1 stated that DAIS
has a YouTube account that she subscribes to and possibly creates videos on how to hack into
social media accounts and is able to crack passwords for Facebook accounts As discussed belovv,
FBI investigation has confirmed that DAIS hacks into Facebook accounts belonging to others, as
an operational security measure, and uses those accounts to promote ISIS and to facilitate ISIS
recruitment and attack planning.

14. The FBl’s investigation has identified multiple Facebook accounts hacked by DAIS. The
following list of accounts includes examples of the multiple accounts and is not exhaustive The
information below was provided to the FBI pursuant to legal process, publicly available
information, and open source research.

15. Review of account information received pursuant to legal process shows that Facebook
account with UlD ending in 1813 and display name (HE) was used to pass information on how to
build explosives to members of ISIS. FBlv investigation has revealed that the account previously
belonged to an unrelated female (Victim No. 1) but Was hacked and taken overby DAIS in
approximately January 2018. According to Facebook, UID ending in 1813 was created in
approximately January 2012 by a female in Carabobo, Venezuela. On or about January 4, 2018,
the account’s display name was changed to HE and the majority of the original friends were
removed from the account The same day, the account quickly began to add a large number of new
friends. The account profile picture used was the distinct photo of the young girl in a blue dress

that was previously discussed After the account name was changed, it was frequently accessed

7
Case 2:18-mj-00123-DE.] Filed 11/01/18 Page 8 of 30 Document 1

 

 

from an lntemet Protocol (IP) address that resolved to DAIS’s residence lt is noted that on or
about January 8, 2018, while using UID ending in 1813 to exchange private messages, DAIS
provided email address baqyyia22@gmail.com as a means to contact her outside of Facebook. At
that time, this email address was associated with DAIS> and a phone number that was subscribed
to by DAIS. Based on prior investigation and source reporting, 1 believe DAIS is the user of UID.
ending in 1813.

16. On or about January 23, 2018, investigators conducted an open source search of DAIS’s
alias, HE, and identified UlD ending in 4063, which also appears to have been hacked and taken
over from a female in Venezuela (Victim No.' 2). My review of publicly available information on
this account revealed it had the same distinct profile picture as UID 1813. The account was
previously used by a female whose profile showed she studied at a University in Carabobo,
Venezuela. Review of account information received pursuant to legal process shows this account
was created in approximately January 2012, and on or about January 8, 2018, the friends from the
original account were removed On or about January 23, 2018, the account name was changed to
a variant of HE and new friends began to be added. After the name of the account was changed, it
was accessed frequently from an lP address that resolved to 3441 Cudahy Avenue, Cudahy, Wl,
which is DAIS’S residence Based on prior investigation and source reporting, l believe DAIS is
the user of UID ending in 4063.

17. On or about l\/larch 2, 2018, an FBI Undercover Employee (UCE) looked up Facebook user
name HE and discovered Facebook account with UID ending in 2942 with that name and DAIS’s
distinct profile picture. The UCE’s review of UID ending in 2942 showed the subscriber is from
Venezuela (Victim No. 3).- The UCE sent DAlS a private message, asking for advice and DAIS

provided email address baqyyia22@gmail.com to the UCE as her email address Google’s

8
Case 2:18-mj-00123-DE.] Filed 11/01/18 Page 9 of 30 Document 1

 

 

 

response to legal process also indicated that the email address baqyyia22@gmail.com was
primarily accessed from an IP address that resolves to DAIS’s residence Based on the foregoing,
1 believe DAIS used Facebook account Ull) ending in 2942.
18. On or about April 23, 2018, investigators conducted an open source search of HE in Arabic
and identified Facebook account UlD ending in 6059 under the display name of a variant of HE
The account had the same distinct profile picture that DAlS is known to use. The profile indicates
the subscriber is from Camp Grande, Brazil, and includes pictures of a young male. The rest of the
account is in Arabic. IP address records obtained via Grand Jury subpoena indicate that the lP
address used to access the account resolved to 3441 Cudahy Avenue, Cudahy, WI. 1 believe that
this account was previously used by Victim No. 4 and then hacked by DAIS on or about April 12,
2018, when the cover photograph was changed to DAIS’ distinct photograph '

DAIS’S PLEDGES OF SUPPORT T 0 ISIS
19. DAIS has pledged her allegiance to ISIS on numerous occasions On or about February
12, 2018, DAIS (using Facebook UID ending in 4063) posted on her Facebook wall, confirming
that her posts are her beliefs and that she believes in the doctrine of ISIS: “#Caution. When 1
publish any statement l completely believe in it. 1 was and l continue to be on the doctrine of the
lslamic State.” DAIS (using Facebook UlD ending in 4063) posted on her Facebook wall on or
about February 10, 2018, a post titled “#Renewal of the pledge of allegiance one more time.’7
.DAIS wrote, “1 pledge allegiance to Ameer al l\/lumineen [the commander of the faithful]
Ibrahim al-Husaini al-Qarashi, [Abu Bakir al-Baghdadi] to listen and obey in what is desirable
and undesirables and in times of hardship and prosperity, and to endure being discriminated

against and to not dispute the orders of those in charge, unless l witness a clear apostasy, for

9
Case 2:18-mj-00123-DE.] Filed 11/01/18 Page 10 of 30 Document 1

 

 

which Allah has shown me a clear proof, and Allah is my witness.” In response to this post,
seventeen of her friends commented pledging their allegiance to ISIS as well.

20. A review of information provided from Facebook pursuant to 18 U.S.C. § 2702,
identified a conversation on or about January 7, 2018, between DAIS (using Facebook UlD
ending in 1813) and another self-proclaimed lSlS supporter (referred to here as AK)in which
they discussed allegiance to lSIS and traveling to join lSIS. DAlS claimed she was born in the
United States and was living there. She told AK that she had pledged allegiance to ISI_S and was
seeking a way to join ISIS in Syria but is forbidden from leaving the country. She further
informed AK that an lSlS military trainer in Raqqa, Syria, was trying to assist her in getting to
Syria via Turkey. DAIS declared she follows the path and ideology of the lslamic State and that
she would not bow for any tyrants. She stated this .numerous.times throughout the conversation
with AK. AK declared that he is a supporter of lSlS as well.

21. ln this same conversation, DAIS told AK that she wanted to leave America, but could not
and if she tried to leave, she would be arrested for “conspiracy to join.” DAIS said that she
prayed that Allah would facilitate her exit and that she may “try in a few months.” AK told her
that they “may end up in Paradise.” DAIS told AK that she knew some brothers from Diwan
(believed to refer to the ISIS l\/linistry) and that she had inquired and learned that she can travel
to join lSlS without a male escort, which She did not have. DAIS stated she had an ISIS contact
in Al~Raqqah who had told her to travel to Turkey and that he would arrange for a male escort to
meet her, but then the individual left for Al~Barakah and was “martyred.” She said that she had
seen videos of him training soldiers online. 3

22. DAIS has pledged her allegiance to lSlS and has been praised by others for her online

support of ISIS via Facebook account UlD ending in 1813. For instance, on or about January 5,

10
.Case 2:18-mj-00123-DE.] Filed 11/01/18 Page 11 of 30 Document 1

 

 

2018, a Facebook user (referred to as AA) sent DAlS a private message that stated, “All your
postings are in the service for Jihad and the l\/luj ahidin. God bless you.” On or about January 14,
2018, DAIS exchanged private messages with the user of Facebook UID ending in 4904
(referred to as AS) about restoring Facebook accounts that had been suspended DAIS said,
"‘l\/lay God keep you safe” to which AS responded, “and may you stay with us on Facebook
forever.” DAIS said, “except. . .May God grant me martyrdom and 1 leave the Facebook.” AS
responded by telling DAIS that “we are in jihad to spread this message and the truth. As long as
the message is God you will be rewarded... all of us wish for and ask God to grant us .
martyrdom.” Gn or about January 24, 2018, DAlS (using Facebook UID ending in 4063) posted
on her Facebook wall urging people to add #The_Supporters_Campaign to their friends list. The
user of another Facebook account (Facebook User No. .7) responded by declaring DAIS a

supporter of lSlS and very knowledgeable

DAIS’S PROMOTION AND RECRUITMENT ACTIVITIES
ON BEHALF ()F ISIS

23. DAIS has used social media on multiple occasions to promote ISIS and its terrorist
agenda and to attempt to recruit others to join lSlS and to commit attacks on behalf of ISIS. On
or about January 30, 2018, the UCE conducted an open source search of DAIS’s alias, HE, and
identified Facebook account UID ending in 4063. Subsequ_ently the UCE sent a friend request to
that account and it was accepted that day. The UCE then was able to view the Facebook Wall of
UlD ending in 4063. The UCE noted that DAIS had posted the following in Arabic: “#Attention
to the non~#supporters brothers: l accepted your friend requests hoping that Allah will guide at

least one of you [to become a supporter].”

11
Case 2:18-mj-00123-DE.] Filed 11/01/18 Page 12 of 30 Document 1

 

 

24. 8 On or about February 24, 2018, DAIS (using Facebook UID ending in 2942) posted a
link to a social media channel entitled, “Khilafah Ray for Supporters Group.” 1 believe Khilafah
refers to the Caliphate,' alsoknown as lSlS. The UCE visited the channel on February 26, 2018,
and noted that the page had multiple voice messages posted by DAIS’s social media account
@lSWarrior and they consisted of Jihadi songs and speeches by ISIS leaders One of the
messages encouraged lSlS supporters who cannot travel to ISIS ~controlled areas to conduct
terrorist attacks in the countries where they reside. lf military targets are not in their reach, then
attacks directed at civilians are even more desirable by ISIS. `

25. On or about January 23, 2018, DAIS (using Facebook UID ending in 4063) posted on
Facebook that her social media channel, “The Caliphate’s Ray,” had been removed. She then
posted links to two social media channels A Facebook user (referred to here as 11) posted that it
suits DAIS well to be the press manager for lSlS. 11 continued to praise DAIS for her
perseverance, efforts, and exemplary support of ISIS.

26. A review of information provided from Facebook on or about February 6, 2018, pursuant
to 18 ii.S.C. § 2702, identified a Facebook user (referred to here as OG) who was planning a
potential ISIS attack and had been communicating with DAIS (using Facebook account with
UID ending in 4063) about the attack On or about lanuary 26, 2018, OG asked DAIS if she
knew about Sharia DAIS responded by stating that OG should ask the question and DAIS would
send it to an expert for an answer. OG stated that he would be traveling to France. He then said it
would be better to die than rot in prison. He asked how he can take revenge for ISIS. He
suggested running a car through people or shooting at people. He then asked how he would be

judged by God after killing many people. DAIS responded that she will send him an answer

12
Case 2:18-mj-00123-DE.] Filed 11/01/18 Page 13 of 30 Document 1

 

later. On or about January 27, 2018, DAIS sent a link to a Facebook profile (referred to here as
SM) and told OG to talk to this individual, that he will be beneficial to OG.

27. On or about January 28, 2018, OG and Sl\/l exchanged private Facebook messages OG
said he was a 25~year~old Algerian who had previously discussed plans with HE (using a short
form for DAIS’s alias) to travel to France. He said he wanted to plan an operation in support of
lSIS so DAIS suggested he talk to Sl\/l. Sl\/l then sent OG the following pledge to ISIS: “Renewal
of the pledge of allegiance, we are renewing the pledge of allegiance to Sheikh Abu Bakr Al~
Bughdadi [sic] to obey him in everything, not to go against his will, not to flee during the fight,
not to deny the religion of God and God is our witness.” OG requested weapons and brothers to
help with his attack. Sl\/l reminded C)G that the work is individual On or about January 30, 2018,

OG sent DAIS a message saying that DAIS is really knowledgeable

DAIS’ S DISTRIBUTION OF EXPL()SIVES & BIOLOGICAL WEAPONS
INFORMATION

28. DAIS has distributed information pertaining to explosives and biological weapons on
Facebook and other social media platforms in the form of videos and conversations about bomb~
making and biological weapons materials In particular, DAIS has used Facebook UID ending in
1813 to distribute information on how to build explosives and biological weapons so that people
who want to commit violent acts in the name of lSlS Will_ use this information to commit acts of
violence DAIS promotes violent acts in the name of ISIS on her Facebook pages to her
Facebook friends who are self-proclaimed ISIS members and supporters For instance, one friend
of account ending in UID 1813 (Facebook User No. 8) has instructions for creating explosives
and Ricin on his page and photographs that include the lSlS flag. On or about January 16, 2018,
another friend of this account (Facebook User No. 9) engaged in a private message conversation
with DAlS (using Facebook UID ending in 1813) in which he said he had been with ISIS for

13
Case 2:18-mj-00123-DE.] Filed 11/01/18 Page 14 of 30 Document 1

 

years and told her about specific battles and described the battlefield in detail. As described
above, in a private message conversation with DAIS (using Facebook UID 1813), AK declared
that he is a supporter of ISIS as well.

29. DAIS has posted numerous videos about explosives on Facebook. On or about January 8‘,
2018, DAIS posted a video on her Facebook page with U1D ending in 1813. The video is a
presentation from “Sawt al-Jihad” (translated as “The Voice of Jihad”) and titled, “Explosive
Belt/Vest.” The video purports to provide step-by-step instructions on how to make an explosive
belt and then demonstrates the effect of the bomb When it explodes. Audio in the background
plays a chant in support of Jihad. On or about January 11, 2018, DAIS posted a video on the
Facebook page for UID ending in 1813. The video is titled, “The Practical Training in the
Making of Ammonium Nitrate” The video purports to provide step-by-step instructions on how
to make Ammonium Nitrate. On or about January 11, 2018, DAIS posted a video on the
Facebook page for UlD ending in 1813. The video is titled, “The Practical Training in the
l\/1aking of TNT.”2 The video purports to provide step-by-step instructions on how to make TNT.
Audio in the background plays a chant in support of jihad.

30. DAIS continually seeks to collect information on the best explosives and biological 4
weapons techniques in order to pass this information on to Would-be ISIS attackers On or about
1 anuary 8, 2018, DAIS used Facebook UlD ending in 1813 to communicate`with a Facebook
user (referred to here as AO) about explosive vests AO told DAIS that ISIS made a safer and
more reliable explosive belt. AO explained that they do not use electronic detonators because 1
they are dangerous and may explode prematurely and suggested a grenade with a fuse DAIS

asked if he had any videos or written instructions that he could share with her. AO then began to

 

2 1 know that TNT is Trinitrotoluene, a chemical compound that is a high explosive
14
Case 2:18-mj-00123-DE.] Filed 11/01/18 Page 15 of 30 Document 1

 

discuss plans to kill 1ews overseas At that point, DAlS suggested that AO not discuss such
topics on Facebook because they are probably being monitored

31. On or about January 9, 2018, DAIS (using Facebook Ull) ending in 1813) had a detailed
conversation vvith AK about substances used to create bombs On or about 1 anuary 9, 2018,
DAlS posted on her Facebook wall that Nitric Acid3 can be found in gold stores but that a
clearance is required to purchase it. DAIS recommended producing it because it is difficult to
purchase She then asked where it can be purchased in the Arab Peninsula. She proceeded to ask
for the names of commercial fertilizers that would not trigger suspicion when asked about. She
posted within the comments that she had heard that nitric acid is used to melt gold so she wanted
to know if it could be purchased from gold stores and if that would raise suspicion DAlS then
asked that someone try to purchase nitric acid from a pharmacy after someone suggested it could
be purchased that way. `DAlS also recommended researching where to get instant fertilizer in
Western countries She then asked if there are nitrates in Potassium Nitrate. AK responded that
Ammonium Nitrate4 needs to be extracted from fertilizer because it is sold in large quantities to
land owners He recommended that this would make a good security cover. 1f asked questions,
AK suggested that DAlS say she does not understand chemicals but is merely a farmer.

32. DAlS has attempted to provide material support to lSlS by providing detailed instructions
on how to make Ricin to an individual seeking to commit an attack in the name of lSlS.

33. ln particular, on or about March 2, 2018, the UCE sent a private message to DAlS (using

Facebook UlD ending in 2942) requesting her permission to discuss a sensitive and important

 

3 l know that Nitric Acid is a strong acid chemical compound that carries oxygen atoms lt can be
used to oxidize or provide oxygen to other chemicals utilized in explosives

4 l know that Ammonium Nitrate is a chemical compound that is a strong oxidizer often used in
explosives

15
Case 2:18-mj-00123-DE.] Filed 11/01/18 Page 16 of 30 Document 1

 

topic that the UCE needed her opinion on. DAIS thanked the UCE for his/her confidence and
trust. She encouraged the UCE to share his question The UCE told DAlS that he/she had
anticipated completing his/her master degree in a year, but could no longer stand living in the
land of the infidel. The UCE stated he/she constantly clashed with colleagues and felt that
government spies were everywhere DAlS responded saying, “1 am reading your words and
unfortunately, you are causing your own demise by clashing with them. We live in a time where
you do not know when you are going to be stabbed in the back. And l don't think the lslamic
State would want its supporters be thrown in infidels’ prisons We cannot be of benefit to them
like that.” DAIS asked if the UCE knew why the September 11th attacks were successful and
then answered it was due to their total secrecy. DAlS instructed the UCE to plan and not leak
information DAIS further stated, “[T]hey do not need any evidence lust a tip and a suspicion 1f
someone says that this belongs to a terrorist group, they will come to your house, handcuff you
and take you.” b

34. DAlS instructed the UCE to stay away from others, not discuss this idea with others, and
secure the UCE’s social media account DAlS also told the UCE that he/she must act like an
ordinary person She also advised the UCE to not act interested in these topics and if someone
asked about it, the UCE should tell them these topics do not interest him/her. DAlS emphasized
that total secrecy is the most important thing and that the UCE must take time in planning,
choosing a target, and studying it well from all aspects, even if it takes months

35. DAlS told the UCE it is hard to join the [lslamic] State because they do not have much

' land under their control and instead it is better to execute an attack where you are. DAlS
suggested potential targets for attacks, such as street festivals and celebrations in the summer, or

churches.'DAlS also advised that it should be something that would devastate and kill more than

16
Case 2:18-mj-00123-DE.] Filed 11/01/18 Page 17 of 30 Document 1

 

one person Further, she said, “Learn how to make bombs and explosive belts as a preparation
process They’ve been talking about this for months.” After the UCE said he/she has no
experience making weapons or explosives, DAlS said, “No problem, making bombs is easy, and
you can also start with poisons l have a [social media] Channel you may benefit from.” She
further said, “1 advise you to use poisons first”rand then she again recommended her channel as a
place to find an encyclopedia of poisons DAlS told the UCE to let her know if the UCE needed
help. She said the easiest poison to make is Ricin, Which she claimed is very effective and lethal
to the touch DAlS then sent a link to the social media channel and said, “Lessons in making
explosives and everything related to Lone Wolves, may Allah make us beneficial.” DAlS then
asked, “Remember Boston Marathon bombing?” The UCE responded affirmatively, and DAlS
said, “lt was very easy to make All it needs is a pressure cooker, shrapnel and explosives loin
my channel and research.” The UCE asked if there were any poison recipes DAlS could send to
the UCE, and DAIS responded, "‘Yes. l will send you the poison of Ricin for it is easier, more
effective, and cannot be traced, even if the person dies, it cannot be found in the body. All you
need is just two items.” DAlS then said, “Castor seeds and Acetone.” The UCE and DAIS then
exchanged email addresses

36. On or about l\/lay 2, 2018, the UCE and DAlS exchanged private messages via Facebook. '
The UCE asked DAlS about her social media channel titled, “Shu'a’ Al-Khilafah for lone
wolves.” 1 believe Al-Khilafah refers to the Caliphate, aka lSlS. DAlS responded by providing a
new link to a social media channel and stating that the link is not publicly available to members
but rather just to the administrators The UCE’s review of the channel revealed that it is directed
to “lone wolves” making poisons, explosives, weapons, and silencers l believe that “lone

wolves” refers to individuals who are inspired by one or more terrorist groups to commit attacks

17
Case 2:18-mj-00123-DE.] Filed 11/01/18 Page 18 of 30 Document 1

 

acting on their own. The channel has 89 members four photos, 10 videos, 445 files and one
shared link. The translated titles of the 92 documents the UCE pulled down all relate to
explosives guns, attack planning, and target selection

37. On or about l\/lay 3, 2018, the UCE sent a private message to DAIS via Facebook account /
UlD ending in 2186. The UCE asked if the account was the account of a variant of HE to which
DAIS responded in the affirmative The UCE said that he/she had d-ownloaded the‘Ricin file
from DAlS’s social media channel DAlS said, “Good l\/Iay Allah make you successful lt’s easy
to make but remember to be cautious.” DAlS continued to provide the UCE with advice such as
wearing multiple gloves and covering the surface of the work table “because it’s lethal to the
touch.” 1n discussing potential targets, DAlS suggests a government post or placing it in water
reservoirs During the conversation, DAlS told the UCE that she resides in the United States The
UCE asked DAlS if it was easy to travel to the Unites States and suggested there might be more
targets in the United States DAlS agreed and said there are many opportunities in the United
States DAlS offered that they could work to gether. Ricin is a biological toxin made from the
eastor bean.

38. A review of information provided from Facebook on or about May 11, 2018, pursuant to

18 U.S.C. § 2702, identified a conversation between DAlS (using Facebook UlD ending in 2942)

and a Facebook user (referred to here as EAR). EAR told DAlS, “1 am in need of a way to build

 

explosives by using agricultural fertilizer.” DAlS replied, “Participate in my channel about
explosives” and then provided a link to her channel titled “The ray of the Khilafa- Explosives:
Lone Wolves.” The summary included with the link described the channel as providing
“[l]essons in manufacturing of explosives and everything regarding Lone Wolves” EAR said

that he would like to “build a bomb that can uproot a whole house l am confused on which one

/ 18
Case 2:18-mj-00123-DE.] Filed 11/01/18 Page 19 of 30 Document 1

~ to pick, and don't know how to formulate in grams of explosives and how to make it powerful.”
DAlS advised EAR that he needed to “start with a small amount, meaning don't make the whole
thing at once You have to experiment with small quantities and then make it bigger.” EAR
thanked DAlS for her advice

IDENTIFID EMAIL ACCOUNT
39. E-mail Account practical 75@h0tmail.c0m: According to Twitter’s response to a court
order issued pursuant to 18 U.S.C. § 2703(d) on or about September 12, 2017, Twitter account
3881114854 was associated with the email address practical_75@hotmail.com. The same lP
address that Was used to create this Twitter account also was used to create a Facebook account
that has UlD ending in 8560 and display name “HEBA DAlS” and that is associated with email
address practical_75@hotmail.com. The Twitter account was created in or about October 2015;
the Facebook account was opened in or about November 2015. Open source online research
conducted by FBl Milwaukee in or about August 2017 for the name Waheba DAlS yielded a
result on the website Quanki.com. Quanki.ch is described as an online data aggregator that
searches for information on people within the United States Quanki.com listed email address
practical_75@hotmailcom as one of DAIS’s personal identifiers During a jail call from
Waukesha County Jail to one of her children on or about lune 17, 2018, DAlS instructed her
child to use email address practical_75@hotmail.com to access a Facebook account that had
been used by DAlS, in order to find contact information for one of DAlS’s liacebook friends
40. ln general, an email that is sent to a Microsoft subscriber is stored in the subscriber’s
“mail box” on Microsoft’s servers until the subscriber deletes the email. lf the subscriber does

not delete the message, the message can remain on Microsoft’s servers indefinitely. Even if the

19
Case 2:18-mj-00123-DE.] Filed 11/01/18 Page 20 of 30 Document 1

 

 

subscriber deletes_the email, it may continue to be available on Microsoft’s servers for a certain
period of time
41. There is probable cause to believe that evidence, fruits, and instrumentalities of violations
of 18 U.S.C. § 2339B will be found in the subject ACCOUNT. ln my training and experience, 1
know that lSlS supporters especially those who conduct their activities online, use multiple
email and social media accounts to engage in such activities, often as a way to conceal them. 1n
this case, DAlS is believed to have used more than two dozen Facebook accounts, four of which l
are identified above Accordingly, it is reasonable to assume that DAIS used the ACCOUNT in
her material support activities and that relevant evidence may be found in this account.
BACKGROUND CONCERNING EMAIL
42. ln my training and experience, 1 have learned that Microsoft provides a variety of on-line
services, including electronic mail (“email”) access, to the public. Microsoft allows subscribers
to obtain email accounts at the domain name hotmail.com, like the email account[s] listed in
Attachment A. Subscribers obtain an account by registering with Microsoft. During the
registration process, Microsoft asks subscribers to provide basic personal information Therefore,
the computers of Microsoft are likely to contain stored electronic communications (including
retrieved and unretrieved email for subscribers) and information concerning subscribers and their
use of Microsoft services, such as account access information, email transaction information, and
account application information ln my training and experience, such information may constitute
evidence of the crimes under investigation because the information can be used to identify the
account’s user or users
43. A Microsoft subscriber can also store with the provider files in addition to emails, such as

address books, contact or buddy lists, calendar data, pictures (other than ones attached to emails),.

20
Case 2:18-mj-00123-DE.] Filed 11/01/_18 Page 21 of 30 Document 1

 

 

’ and other files, on servers maintained and/or owned by Microsoft. ln my training and experience,
evidence of who was using an email account may be found in address books, contact or buddy
lists, email in the account, and attachments to emails, including pictures and files

44. l ln my training and experience, email providers generally ask their subscribers to provide
certain personal identifying information when registering for an email account Such information
can include the subscriber’s full name, physical address, telephone numbers and other identifiers,
alternative email addresses and, for paying subscribers, means and source of payment (including
any credit or bank account number). ln my training and experience, such information may

constitute evidence of the crimes under investigation because the information can be used to

 

identify the account’s user or users Based on my training and my experience, l know that, even
if subscribers insert false information to conceal their identity, this information often provides
clues to their identity, location, or illicit activities

45. ln my training and`experience, email providers typically retain certain transactional
information about the creation and use of each account on their systems This information can
include the date on which the account was created, the length of service, records of log-in (z`.e. ,
session) times and durations, the types of service utilized, the status of the account (including
whether the account is inactive or closed), the methods used to connect to the account (such as v

logging into the account via the provider’s website), and other log files that reflect usage of the

 

account ln addition, email providers often have records of the 1nternet Protocol address (“lP
address”) used to register the account and the lP addresses associated with particular logins to
the account Because every device that connects to the 1nternet must use an lP address, lP
address information can help to identify which computers or other devices were used to access

the email account

 

21
Case 2:18-mj-00_123-DE.] Filed 11/01/18 Page 22 of 30 Document 1

46. ln my training and experience, in some cases, email account users will communicate
directly with an email service provider about issues relating to the account, such as technical
problems billing inquiries, or complaints from other users Email providers typically retain
records about such communications including records of contacts between the user and the
provider’s support services, as well as records of any actions taken by the provider or user as a
result of the communications ln my training and experience, such information may constitute

evidence of the crimes under investigation because the information can be used to identify the

 

account’s user or users l ;
47. This application seeks a warrant to search all responsive records and information under §
the control of Microsoft, a provider subject to the jurisdiction of this court, regardless of where
Microsoft has chosen to store such information The government intends to require the disclosure
pursuant to the requested warrant of the contents of wire or electronic communications and any
records or other information pertaining to the customers or subscribers if such communication
record, or other information is within Microsoft’s possession, custody, or control, regardless of
whether such communication, record, or other information is stored, held, or maintained outside
the United States.5

48. As explained herein, information stored in connection with an email account may provide

 

crucial evidence of the “who, what, Why, when, where, and how” of the criminal conduct under

 

5 lt is possible that Google stores some portion of the information sought outside of the United
States ln Microsoft Corp. v. United States, 2016 WL 3770056 (2d Cir. 2016), the Second Circuit
held that the government cannot enforce a warrant under the Stored Communications Act to
require a provider to disclose records in its custody and control that are stored outside the United
States As the Second Circuit decision is not binding on this court, 1 respectfully request that this
warrant apply to all responsive information- including data stored outside the United States_
pertaining to the identified account that is in the possession, custody, or control of Google. The

j government also seeks the disclosure of the physical location or locations where the information
is stored

' 22
Case 2:.18-mj-00123-DE.] Fi|‘ed 11/01/18 Page 23 of 30 Document 1

investigation thus enabling the United States to establish and prove each element or
alternatively, to exclude the innocent from further suspicion ln my training and experience the
information stored in connection with an email account can indicate who has used or controlled
the account This “user attribution” evidence is analogous to the search for “indicia of
occupancy” while executing a search warrant at a residence For example, email

_ communications contacts lists and images sent (and the data associated with the foregoing, such
as date and time) may indicate who used or controlled the account at a relevant time Further,
information maintained by the email provider can show how and when the account was accessed
or used For example, as described below, email providers typically log the 1nternet Protocol (lP)
addresses from Which users access the email account, along with the time and date of that access
By determining the physical location associated with the logged lP addresses investigators can
understand the chronological and geographic context of the email account access and use relating
to the crime under investigation This geographic and timeline information may tend to either
inculpate or exculpate the account owner. Additionally, information stored at the user’s account
may further indicate the geographic location of the account user at a particular time (e. g. ,
location information integrated into an image or video sent via email). Last, stored electronic
data may provide relevant insight into the email account owner’s state of mind as it relates to the
offense under investigation For example, information in the email account may indicate the
owner’s motive and intent to commit a crime (e. g. , communications relating to the crime), or v

l consciousness of guilt (e, g. , deleting communications in an effort to conceal them from law

enforcement).

23
Case 2:18-mj-00123-DE.] Filed 11/01/18 Page 24 of 30 `Document 1

 

 

C()NCLUSION
49. Based on the forgoing, 1 request that the Court issue the proposed search warrant
Because the Warrant will be served on Microsoft who will then compile the requested records at
a time convenient to it, reasonable cause exists to permit the execution of the requested warrant
at any time in the day or night.
50. Pursuant to 18 U.S.C. § 2703(g), the presence of a law enforcement officer is not

required for the service or execution of this warrant

24
Case 2:18-mj-00123-DE.] Filed 11/01/18 Page 25 of 30 Document 1

 

ATTACHMENT A

Property to Be Searched
This warrant applies to information associated with email account
practical”75@hotmailcom that is stored at premises owned, maintained, controlled, or operated
by Microsoft Corporation, an email provider headquartered at 1065 La Avenida, Building 4,

l\/lountain View, Califomia (CA) 94043.

25
Case 2:18-mj-0'0123-DE.] Filed 11/01/18 Page 26 of 30 Document 1

 

 

ATTACHMENT B

Particular Things to be Seized
1. Information to be disclosed by Microsoft Corporation (the “Provider”)

To the extent that the information described in Attachment A is within the possession
custody, or control of the Provider, regardless of whether such information is located within or
outside of the United States and including any emails records files logs or information that
has been deleted but is still available to the Provider. The Provider is required to disclose the
following information to the government for each account or identifier listed in Attachment A:

a. The contents of all emails associated with the account, including stored or
preserved copies of emails sent to and from the account, draft emails the source and destination
addresses associated with each email, the date and time at which each email was sent, and the
size and length of each email;

b. All records or other information regarding the identification of the account, to
include full name, physical address telephone numbers and other identifiers records of session
times and durations, the date on which the account was created, the length of service, the lP
address used to register the account, log-in lP addresses associated with session times and dates
account status alternative email addresses provided during registration, methods of connecting,
log files and means and source of payment (including any credit or bank account number);

c. The types of service utilized;

d. All records or other information stored by an individual using the account,
including address books contact and buddy lists calendar data, pictures and files; and

e. j All records pertaining to communications between the Provider and_ any person

regarding the account, including contacts with support services and records of actions taken

26
Case 2:18-mj-00123-DE.] Filed 11/01/18 Page 27 of 30 Document 1

 

 

 

f. For all information required to be disclosed pursuant to this warrant, the physical
location or locations where the information is stored
The Provider is hereby ordered to disclose the above information to the government vvithin ten

days of service of this warrant
II. Information to be seized by the government

All information described above in Section l that constitutes fruits evidence and
instrumentalities of violations of 18 U.S.C. § 2339(b) involving DAlS since l\/larch 1, 2017,
including, for the account identified on Attachment A, information pertaining to the following

matters:

a. Any information in any form that is related to terrorism or a threat the national
security of the United States;`

b. Evidence of loyalties to a foreign power;

c. d Weapons, ammunition tactical equipment, tactical or camouflage clothing,
explosives explosives devices explosive precursor chemicals incendiaries;
incendiary devices incendiary chemicals or precursor chemicals and any other
hazardous devices or substances deemed relevant to the investigation

d Flags banners patches specifically designed clothing that depicts the symbol of a
terrorist groups or terrorist movements

e. Forms of identification joumals and diaries

f. ` Travel documents-and indicia of travel overseas and domestically, including airline
tickets passports visas hotel records and travel itineraries;

g. Calendars, time schedules address books and contact list information

27
Case 2:18-mj-00123-DE.] Filed 11/01/18 Page 28 of 30 Document 1‘

 

 

h. Financial information to include all financial institution records checks credit or
debit cards automated teller machine cards public benefit program cards account
information other financial records financial instruments and moneys

1 i. Money orders wire transfers cashier's check receipts bank statements passbooks
checkbooks and check registers pertaining to travel overseas the lslamic State of
lraq and al-Sham (lSlS), terrorist or military-like activities or violent acts

j. Cellular telephones smart telephones computers electronic data storage devices
or media, associated electronic accessories

k. Any information that could be determined to passwords personal identification
numbers (Ple), or other information necessary to encrypt or decrypt information;

l Evidence of geographical location of the user of the identified account at times
relevant to the investigation Global Positioning System (GPS) information and
mapping history-from any account;

m. Secure storage facilities for financial instruments passports visas and
identification documents including safe deposit boxes

n. Persons associated with lSlS or involved in terrorist or military-like activities or
violent acts overseas or in the United States including their identities and location
and contact infonnation;

o. Organizations whose purpose, primary or ancillary, is raising, collecting,
organizing, distributing, or facilitating funds goods personnel, or services for
training and fighting overseas or in the United States and not in conjunction with

the U.S. armed forces

28
Case 2:18-mj-00123-DE.] Filed 11/01/18 Page 29 of 30 Document 1

 

 

' p. lnstructions in any form, relating to explosives biological weapons terrorist
attacks or the hacking and other unauthorized use of computers and email and
social media accounts and

q. Hacking or the unauthorized use of any computer or email or social media account.

r. Evidence indicating how and when the account was accessed or used, to determine
the chronological and geographic context of account access use, and events relating
to the crime under investigation and to the account owner;

s. Evidence indicating the account owner’s state of mind as it relates to the crime
under investigation

t. The identity of the person(s) who created or used the user lD, including records that
help reveal the whereabouts of such person(s); and

u. The identity of the person(s) who communicated with the account about matters
relating to providing material support to terrorist organizations including records

that help reveal their whereabouts

29
Case 2:18-mj-00123-DE.] Filed 11/01/18 Page 30 of 30 Document 1

 

